Citation Nr: 0930164	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-19 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from May 1949 to October 1952 
and from February 1953 to February 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 RO rating decision 
that denied an increase in a 10 percent rating for bilateral 
hearing loss.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by 
auditory acuity Level II in the right ear and auditory acuity 
Level XI in the left ear.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

The United States Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008), that for a claim for increased compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flore, supra.  
Further, under Vazquez, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in a May 2006 letter, the RO provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
Veteran, what information and evidence will be obtained by 
VA, and the need for the Veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The May 2006 letter (noted above) also advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The case was last readjudicated in September 
2007.  

Additionally, the Board notes that in a July 2009 informal 
hearing presentation, the Veteran's representative 
specifically discussed the criteria for increased ratings for 
his bilateral hearing loss.  Therefore, a remand for 
additional notification regarding criteria with which the 
Veteran and his representative are already quite familiar 
would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service VA 
treatment records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions; 
service treatment records; post-service VA treatment records; 
and VA examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  In Fenderson v. West, 12 Vet.App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, from the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric Level I for essentially normal acuity, through 
numeric Level XI for profound deafness.  38 C.F.R. § 4.85.  

A regulation, 38 C.F.R. § 4.86, also provides an alternative 
method for rating exceptional patterns of hearing impairment.  
Such regulation provides:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIA, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

A July 2006 VA audiological examination report noted that 
pure tone thresholds in the Veteran's right ear were 50, 50, 
60, and 100 decibels at 1000, 2000, 3000, and 4000 Hertz.  
The average pure tone threshold in the Veteran's right ear 
was 65 decibels and that speech recognition ability, using 
the Maryland CNC Test, was 100 percent.  Pure tone thresholds 
in the Veteran's left ear were 75, 85, 105, and 105 decibels 
at the same frequencies.  The average pure tone threshold in 
the Veteran's left ear was 93 decibels and the speech 
recognition ability, using the Maryland CNC Test, was 52 
percent.  The diagnoses included mild to profound 
sensorineural hearing loss at 500 to 4000 Hertz in the right 
ear and severe to profound mixed hearing loss at 500 to 4000 
Hertz in the left ear.  

The most recent August 2007 VA audiological examination 
report noted that pure tone thresholds in the Veteran's right 
ear were 50, 50, 60, and 95 decibels at 1000, 2000, 3000, and 
4000 Hertz.  The average pure tone threshold in the Veteran's 
right ear was 64 decibels and the speech recognition ability, 
using the Maryland CNC Test, was 100 percent.  Pure tone 
thresholds in the Veteran's left ear were 95, 105, 105, and 
105 decibels at the same frequencies.  The average pure tone 
threshold in the Veteran's left ear was 103 decibels and that 
speech recognition ability, using the Maryland CNC Test, was 
0 percent.  The diagnoses included mild to profound 
sensorineural hearing loss at 750 to 4000 Hertz in the right 
ear and profound mixed hearing loss at 500 to 4000 Hertz in 
the left ear.  

The Board observes that the July 2006 VA audiological 
examination report rendered decibel averages and speech 
discrimination scores that correlate to auditory acuity Level 
II in the right ear and auditory acuity Level VIII in the 
left under Table VI of 38 C.F.R. § 4.85.  The Board notes, 
however, that the left ear findings do qualify for 
consideration under Table VIA of 38 C.F.R. § 4.86(a).  Using 
that section, the Veteran's hearing level in his left ear 
translates to auditory acuity Level IX.  As the results under 
Table VIA are higher, that auditory acuity level will be used 
for the Veteran's left ear.  Using Table VII of 38 C.F.R. 
§ 4.85, the results warrant a 10 percent rating under 
Diagnostic Code 6100.  

The Board notes that the most recent August 2007 audiological 
examination report rendered decibel averages and speech 
discrimination scores that correlate to auditory acuity Level 
II in the right ear and auditory acuity Level XI in the left 
ear under Table VI of 38 C.F.R. § 4.85.  The Board observes 
that the left ear findings again qualify for consideration 
under Table VIA of 38 C.F.R. § 4.86(a).  Using that section, 
the Veteran's hearing level in his left ear translates to 
auditory acuity Level X.  As the results under Table VI are 
higher, that auditory acuity level will be used for the 
Veteran's left ear.  Using Table VII of 38 C.F.R. § 4.85, the 
results also warrant a 10 percent rating under Diagnostic 
Code 6100.  

Based on the reports during the period of the appeal, none of 
the Veteran's hearing tests support findings that would 
warrant more than the assigned 10 percent rating.  

The Board is sympathetic to the Veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss.  The Board notes, however, that applying the 
rating criteria to the audiological test results does not 
warrant a rating higher than 10 percent.  The use of hearing 
aids does not affect the Veteran's rating, as hearing tests 
are conducted without hearing aids.  38 C.F.R. § 4.85(a).  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  The evidence does not reflect, however, that 
the Veteran's bilateral hearing loss, alone, has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned ratings), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Based on the foregoing, the Board finds that 
referral for consideration of assignment of extra-schedular 
ratings is not warranted. 38 C.F.R. § 3.3219(b)(1).  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the Board must deny the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for bilateral hearing loss is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


